Appeal by the defendant from a judgment of the Supreme Court, Queens County (Demakos, J.), rendered February 20, 1987, convicting him of assault in the second degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that his conviction of assault in the second degree should be reduced to assault in the third degree because the evidence was insufficient to prove that he injured his victim with a dangerous instrument (Penal Law § 120.05 [2]). Viewing the evidence in the light most favorable to the People (People v Contes, 60 NY2d 620), we find that it was legally sufficient to support the conviction for assault in the second degree. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]). Lawrence, J. P., Weinstein, Spatt and Balletta, JJ., concur.